Exhibit 10.2

 



COOPERATION AGREEMENT

 

THIS COOPERATION AGREEMENT (this “Agreement”), dated as of December 2, 2019 (the
“Effective Date”), is made by and between Zomedica Pharmaceuticals Corp. (the
“Company”) and Gerald L. Solensky Jr. (“Executive”) (collectively, the “Parties”
and each, a “Party”).

 

WHEREAS, the Parties entered into a Separation Agreement of even date (the
“Separation Agreement”),

 

WHEREAS, the Company’s Board of Directors (the “Board”) may from time to time
hereafter call a meeting of stockholders, whether special or annual (any such
meeting, together with any adjournments, postponements or continuations thereof,
a “Meeting”).

 

WHEREAS, the Parties wish to enter into this Agreement to address certain
matters, including in connection with the Executive’s ownership of common shares
of the Company (the “common shares”) and the voting of common shares at
Meetings, in accordance with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth in
this Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are acknowledged, and intending to be legally bound, the
Parties agree as follows:

 

1.Beneficial Ownership. Executive hereby represents and warrants to the Company
that as of the date hereof (i) he beneficially owns, or exercises control or
direction over, the number of common shares set forth on Schedule 1, (ii) except
as disclosed in such Schedule 1, and except for the Excluded Shares (as defined
below), Executive does not have beneficial ownership of, or exercise control or
direction over, any common shares or other securities of the Company, and
(iii) other than this Agreement and in the case of the Excluded Shares, he is
not a party to any agreement, arrangement or understanding with any other person
or entity in connection with the holding, voting or disposition of common
shares. The “Excluded Shares” means of the 12,000,000 common shares, which
Executive is currently in discussions with Equidebt LLC (“Equidebt”) to sell to
Equidebt or an Affiliate thereof, those that are actually sold to Equidebt or
its Affiliates.

 

2.Restrictions on Transfer. Notwithstanding anything to the contrary in the
Agreement, Executive shall not, during the Term (as hereinafter defined),
directly or indirectly, sell, transfer, pledge, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, transfer the economic risk of
ownership of, or otherwise dispose of (each, a “Transfer” and related terms such
as “Transferred” shall have similar meanings) any securities of the Company
(other than the Excluded Shares) except:



 

 (i)to the Company;     (ii)in response to a bona fide public tender offer or
exchange offer subject to Regulation 14D or Rule 13e-3 of the rules promulgated
under the Exchange Act by the United States Securities and Exchange Commission,
for cash or other consideration, which is made by or on behalf of the Company;

 

(iii)in connection with an Extraordinary Transaction (as hereinafter defined)
involving the Company that has been approved by the Board;

 

(iv)to an Affiliate (as hereinafter defined) of Executive in one or more
transactions, so long as prior to or concurrent with any such Transfer such
Affiliate agrees in writing to be bound by the terms of this Agreement, and the
Company is notified in advance and received a copy of such agreement;

 

(v)in connection with the pledge of any common shares to Equidebt or any
Affiliate thereof, or any foreclosure thereon or otherwise in respect of any
settlement thereof; or

 

(vi)in accordance with the provisions of Section 3.

 



1



 

3.Third Party Sales.

 

(i)During the term of this Agreement, if Executive wishes to Transfer, in the
aggregate, in one transaction or a series of related transactions, more than 1%
of the then issued and outstanding common shares (other than a proposed sale to
a person that is permitted under Section 2) (“Proposed Private Sale”) then:

 

(a)prior to conducting any marketing efforts to Transfer such common shares,
Executive shall give written notice to Company of the Proposed Private Sale (the
"Proposed Private Sale Notice"), which Proposed Private Sale Notice shall
contain the total number of common shares proposed to be sold pursuant to the
Proposed Private Sale, and the proposed purchase price, which must be payable in
cash in United States dollars;

 

(b)Company shall have the right to name, by notice in writing to Executive (the
"Purchaser Notice") within ten (10) Business Days following delivery of the
Proposed Private Sale Notice (the "Proposed Private Sale Period"), one or more
purchasers (each, a "Private Sale Purchaser") who are capable of closing, and
willing to close, the Proposed Private Sale within thirty calendar days after
the delivery of the Purchaser Notice by Company; provided that if the Transfer
pursuant to the Proposed Private Sale Purchaser pursuant to the Purchaser Notice
constitutes a “take-over bid” under applicable Canadian securities laws, the
proposed Transfer as described in the Purchaser Notice must be an exempt
take-over bid as provided in Part 4 of National Instrument 62-104 of the
Canadian Securities Administrators (“NI 62-104”) otherwise the Proposed Private
Sale Notice shall be ineffective;

 

(c)Executive shall in good faith negotiate with one or more of the Private Sale
Purchasers the transaction terms for the Proposed Private Sale as soon as
reasonably practicable following delivery of the Purchaser Notice by Company;
and

 

(d)in the event that a Purchaser Notice is delivered by Executive, and Executive
and one or more Private Sale Purchasers agree on terms of sale pursuant to
Section 3(i)(c), Executive shall be required to complete the Proposed Private
Sale with the Private Sale Purchaser(s).

 

(ii)In the event that Company fails to identify a Private Sale Purchaser within
the Proposed Private Sale Period, or Executive, acting reasonably, is unable to
agree to transaction terms with the Private Sale Purchaser within thirty
calendar days of receipt of the Purchaser Notice, then Executive may Transfer
the common shares that were the subject of the applicable Proposed Private Sale
Notice for a price and other terms that are not more favourable to the purchaser
than as provided in the Proposed Private Sale Notice, provided that if Executive
does not complete the Proposed Private Sale within sixty days of the date of the
Proposed Private Sale Notice, the provisions of Sections 2 and 3 shall again
apply to the subject common shares.

 

4.Voting. Executive shall: (i) vote all common shares he beneficially owns, or
exercises control or direction over, from time to time, at each Meeting in favor
of matters proposed by the Board of Directors, including (w) where directors are
proposed to be elected, in support of Company’s nominees to the Board of
Directors; (x) any offerings of treasury securities proposed by Company, whether
by way of private placement or public offering; (y) any approval, ratification
or confirmation of any security based compensation arrangement proposed by
Company that is in accordance with TSX Venture Exchange requirements; and
(z) other matters proposed for stockholder approval by the Board of Directors at
Meetings (collectively, “Approval Matters”); and (ii) on the date of each
Meeting, (x) attend the Meeting in person or by proxy such that all common
shares beneficially owned, or over which control or direction is exercised by,
Executive, from time to time, are represented at the Meeting, and (y) at the
Meeting, vote such common shares in person or by proxy in favor of the Approval
Matters, and in favor of procedural actions or matters related to giving effect
to Approval Matters (but in no event in contravention of such matter).

 

In respect of any Meeting, Executive will promptly, upon request by Company,
provide Company with either: (i) evidence that he has already submitted a proxy
or voting instructions in accordance with this Section 4; or (ii) an executed
proxy or the information necessary to enable Company to complete voting
instructions on behalf of Executive. Executive shall also, if requested by
Company, promptly execute a written consent proposed by Company in favor of the
Approval Matters.

 



2



 

5.Other Activities. During the Term, the Executive shall not (except as
permitted under Section 6 below):

 

(i)engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call or requisition a Meeting of
stockholders), in each case, with respect to securities of the Company;

 

(ii)form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act), or act “jointly or in concert” with other
persons, as defined in NI 62-104, with respect to the common shares of the
Company;

 

(iii)deposit any common shares of the Company in any voting trust or subject any
common shares to any arrangement or agreement with respect to the voting of any
common shares, other than any such voting trust, arrangement or agreement in
accordance with this Agreement;

 

(iv)seek or submit, or knowingly encourage any person or entity, to seek or
submit nomination(s) in furtherance of a contested solicitation for the
appointment, election or removal of directors with respect to the Company or
seek, knowingly encourage or take any other action with respect to the election
or removal of any directors;

 

(v)(A) make any proposal for consideration by stockholders at any annual or
special Meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving the Company (an “Extraordinary Transaction”), (C) affirmatively
solicit a third party to make an offer or proposal (with or without conditions)
with respect to any Extraordinary Transaction, or publicly encourage, or support
any third party in making such an offer or proposal, or (D) publicly comment on
any third party proposal regarding any Extraordinary Transaction with respect to
the Company by such third party prior to such proposal becoming public; provided
that the foregoing shall not restrict Executive from tendering common shares,
receiving payment for common shares or otherwise participating in any such
Extraordinary Transaction that has been approved by the Board;

 

(vi)except as permitted by this Agreement, seek, alone or in concert with
others, representation on the Board;

 

(vii)advise, knowingly encourage, support or knowingly influence any person or
entity with respect to the voting or disposition of any securities of the
Company at any Meeting of stockholders; or

 

(viii)make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

 

6.RESERVED.

 

7.Regulatory Reporting.

 

(i)Each Party shall cooperate (including, without limitation, providing the
other Parties with not less than 24 hours prior notice, unless a shorter time is
reasonably required by the circumstances) in connection with any regulatory
filing that may be required to be made in connection with the matters
contemplated by this agreement, including, without limitation, any filing made
pursuant to Regulation 13D and Regulation 14A under the Exchange Act, or
required filings under applicable Canadian securities laws.

 

(ii)Executive will be responsible for the filing any Schedule 13D or Schedule
13G that may be required of him.

 

(iii)Each of the Parties agrees that it shall be responsible for the
completeness and accuracy of the information concerning it and its Affiliates
contained in any filing hereafter made pursuant to Section 13(d), Section 14(a)
or Section 16 of the Exchange Act, or any comparable filings required under
Canadian securities laws, and hereby agrees to indemnify the other Party, from
and against any losses, damages, costs, expenses (including, without limitation,
any reasonable and documented attorneys’ fees), fines, penalties, disbursements
and amounts paid in settlement arising out of any failure with respect to the
completeness or accuracy of such information. For the sake of clarity, it is
understood and agreed that Equidebt and its Affiliates (including Wickfield
Capital) are not Affiliates of Executive.

 



3



 

8.Termination. This Agreement shall remain in effect until the earlier of:
(a) 11:59 p.m. (New York time) on the day of completion of the second annual
Meeting from and after the Effective Date (the “Term”); (b) Executive ceasing to
beneficially own, or exercise control or direction over, at least 10% of the
outstanding common shares of Company; and (c)  the date of termination by the
mutual written agreement of the Parties; provided, if the Company fails to
perform any obligations set forth in the Separation Agreement, including the
failure to make any payments thereunder as and when due after any applicable
notice and cure period, in accordance with the terms of the Separation
Agreement, this Agreement shall automatically terminate and be void, ab initio.
Sections 7(iii) and 8 - 13 shall survive any termination of this Agreement.

 

9.Relationship of the Parties. Nothing in this Agreement shall be construed as
creating among the Parties any joint venture, partnership, association or other
entity for any purpose (including, without limitation, for U.S. or Canadian
income tax purposes) or any agency relationship, nor shall any Party, except as
expressly set forth in this Agreement, (i) have the right, power or authority to
create any obligation or duty, express or implied, on behalf of any other Party
or (ii) have any fiduciary or other duties to any other Party. Each Party agrees
that it does not have any interest in the profits or losses of any other Party
in connection with its acquisition or deposition of any common shares of the
Company; provided, that this sentence shall not abrogate or limit any dividend,
distribution or other payment (including payment due to Executive) in respect of
his shares.

 

10.Equitable Remedies. Each Party acknowledges that (i) the other Party would be
irreparably injured by a breach of this Agreement, and (ii) monetary remedies
may be inadequate to protect a Party against any actual or threatened breach or
continuation of any breach of this Agreement. Without prejudice to any other
rights and remedies otherwise available to a Party under this Agreement,
(iii) each Party shall be entitled to equitable relief by way of injunction or
specific performance to prevent breach or threatened breaches of any of the
provisions of this Agreement, without proof of actual damages; (iv) the
breaching Party shall not plead in defense thereto that there would be an
adequate remedy at law; and (v) the breaching party agrees to waive any
applicable right or requirement that a bond or other security be posted by the
non-breaching Party. Such remedies shall not be the exclusive remedies for any
breach of this Agreement but shall be in addition to all other remedies
available at law or in equity.

 

11.Notices. All notices, consents, requests, instructions, approvals or other
communications provided for in this Agreement shall be in writing and shall be
deemed validly given or made when delivered in person, by electronic mail or by
overnight courier; provided that if delivered after normal business hours on
business day of the recipient, it shall be deemed to be received at the
commencement of business on the next business day of the recipient. Notice shall
be delivered as follows:

 

If to Company:

 

Zomedica Pharmaceuticals Corp.

100 Phoenix Drive, Suite 190

Ann Arbor, Michigan 48108

Attention: Chief Financial Officer

Email: srampertab@zomedica.com

 

If to Executive:

 

Gerald L. Solensky Jr.

4764 Old Orchard Trail

Ann Arbor, Michigan 48234

Email: Jerry.Solensky@yahoo.com

 

12.Definitions and Interpretation. For purposes of this Agreement:

 

(i)“Affiliate” means, with respect to a person, any other person which directly
or indirectly through one or more persons, Controls (as hereinafter defined), or
is Controlled by, or is under common Control with, such specified person.

 



4



 

(ii)“beneficially own” or “beneficial ownership” with respect to any securities
shall mean having “beneficial ownership” of such securities as determined
pursuant to Rule 13d-3 under the United States Securities and Exchange Act, 1934
(the “Exchange Act”).

 

(iii)“Business Day” means a day other than a Saturday, Sunday or statutory
holiday in the Cities of Detroit, Michigan and Calgary, Alberta.

 

(iv)“Controls” (and related terms such as “Controlled by” or “under common
Control with”), as used with respect to any person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such person, whether through the ownership of voting
securities, by agreement or otherwise.

 

In this Agreement, (i) headings are for convenience of reference and shall not
affect the interpretation of this Agreement; and (ii) a reference to the
singular includes the plural and vice versa, and a reference to gender includes
all genders.

 

13.Miscellaneous. This Agreement (i) shall be governed by and construed in
accordance with the laws of the State of Michigan, and the Parties irrevocably
attorn to the jurisdiction of courts of competent jurisdiction in the State of
Michigan, (ii) may not be assigned, amended, waived or modified except by a
writing signed by each Party (or, with respect to a waiver, the Party against
whom such waiver is asserted), (iii) may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument, (iv) together with the
Separation Agreement and the Consulting Agreement (as defined in the Separation
Agreement) represents the entire agreement between the Parties with respect to
the subject matter of this Agreement, (v) is not intended to be enforceable by
any person who is not a Party to this Agreement, (vi) shall be binding upon the
Parties and their respective heirs, administrators, successors and permitted
assigns; and (vii) shall be deemed the work product of both Parties, and may not
be construed against any Party by reason of its drafting or preparation. This
Agreement, and any rights and obligations hereunder, may not be assigned by a
Party without the prior written consent of the other Party, which may be
withheld for any reason. From time to time, at the reasonable request of any
Party and without further consideration, each Party shall execute and deliver
such additional documents as may be necessary or appropriate to consummate and
make effective, in the most expeditious manner, the transactions contemplated by
this Agreement; provided, that this sentence shall not require any Party to
incur any material liability or obligation without such Party’s express prior
written consent. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect, to the extent not invalid
or unenforceable.

 

[Remainder of page intentionally left blank]

 

 

 

 



5



 

The Parties have caused this Agreement to be executed as of the day and year
first above written.

 

 



    Zomedica Pharmaceuticals Corp.           By:   /s/Shameze Rampertab    
Name:   Shameze Rampertab     Title: Chief Financial Officer                
/s/Gerald L. Solensky, Jr.     Gerald L. Solensky Jr.

 

 

 

 

 





 

 

 

 

 

 

 

[SIGNATURE PAGE TO COOPERATION AGREEMENT]

 



6





 

Schedule 1

 

  Party Beneficially Owned Securities   Gerald Solensky, Jr. 40,250,9361

 

 

(1)  Includes options to purchase 1,705,265 common shares.

 

 

 

 

 

 

 

 

 

7

 

